             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION




WHITESELL CORPORATION,                         *
                                               *


              Plaintiff,                       *
                                               ■k


        V.                                     *                  CV 103-050
                                               k


ELECTROLUX HOME PRODUCTS,                      *
INC.,     HUSQVARNA,      A.B.,     and        *
HUSQVARNA OUTDOOR PRODUCTS,                    *
                                               *
INC. ,
                                               *


              Defendants.                      *




                                         ORDER




        On November 16, 2018, the Court determined that Plaintiff

Whitesell         Corporation         had           inappropriately                attached     a

privileged        document     as    an   exhibit          to   a    brief.          (Doc.    No.

1101. )      At    the    conclusion      of        the   Order,     the      Court    invited

Defendant         Husqvarna    Outdoor         Products,            Inc.      to    submit     an

application for fees and expenses.                         (Id.     at 5. )        On November

20, 2018, Husqvarna submitted its fee application now subject

to the Court's           review.


        An award of        fees must be        reasonable           and fall within the

guidelines the Eleventh Circuit has promulgated.                                    See Norman

V. Housing Auth. of Montgomery. 836 F.2d 1292 (11'^'^ Cir. 1988) .

The     Eleventh     Circuit       has    adopted         the     lodestar         method     for

determining reasonable attorney's fees.                             Id.    at 1299-1302.
The ''lodestar" is determined by multiplying an attorney's

reasonable hourly rate by the number of compensable hours

reasonably expended.       Bivens v. Wrap It Up. Inc.. 548 F.3d

1348, 1350 (11*^^ Cir. 2008).       In determining the reasonable

hourly rate and the number of hours reasonably expended, a

court should consider the twelve Johnson factors.^                    Bivens,

548   F.3d    at 1350   n.2 (citing   Johnson     v.    Georgia       Highway

Express. Inc.. 488 F.2d 714, 717-19 (5"^^ Cir. 1974)).

      Hours Reasonably Expended


      In determining the number of hours reasonably expended,

the   Court    must   consider   whether    the   work       sought    to   be

compensated was "useful and of a type ordinarily necessary to

secure   the    final   result   obtained    from      the    litigation."

Pennsylvania v. Del. Vallev Citizens' Council for Clean Air.

478 U.S. 546, 561 (1986) (citations omitted).                  Courts must

exclude hours that were "excessive, redundant, or otherwise

unnecessary." Henslev v. Eckerhart. 461 U.S. 424, 434 (1989).




     ^   The Johnson factors are: (1) the time and labor
required; (2) the novelty and difficulty of the questions; (3)
the skill requisite to perform the legal service properly; (4)
the preclusion of employment by the attorney due to acceptance
of the case; (5) the customary fee; (6) whether the fee is
fixed or contingent; (7) time limitations imposed by the
client or the circumstances; (8) the amount involved and the
results obtained; (9) the experience, reputation, and ability
of the attorneys; (10) the "undesirability" of the case; (11)
the nature and length of the professional relationship with
the client; and (12) awards in similar cases.
     In its submission, Husqvarna has included the work of two

attorneys in the preparation of the ^'Expedited Motion for

Determination   of Attorney Client   Privilege   and to Strike

Document Cited in Plaintiff's Court Filings"; in the review of

Plaintiff's response and cited case law; in the preparation of

its reply brief; and in the review of Plaintiff's sur-reply.

Husqvarna also included the time spent in        preparing   and

sending correspondence and emails to Plaintiff's counsel in an

effort to persuade Plaintiff to voluntarily withdraw the

privileged document prior to filing the "'Expedited Motion."^

Plaintiff has not filed any objection to the claimed hours or

the hourly rate charged.

     Upon the Court's review, the number of the hours claimed

in Husqvarna's fee application is reasonable.     (See Decl. of

R. Perry Sentell 111, Ex. 1, Doc. No. 1105-1.)   The Court will

only exclude those hours claimed in preparation of the Fee

Application, which are listed separately.    (See id.. Ex. 2.)

     Reasonable Hourly Rate


     A reasonable rate is "the prevailing market rate in the

relevant legal community for similar services by lawyers of

reasonably comparable skills, experience, and reputation."

Norman^ 836 F.2d at 1299; see also Blum v. Stenson. 465 U.S.




     ^   Husqvarna also claims $81.90 for .70 hours expended by
a staff member in performing legal research.
886, 895-96 n.22 (1984).     The "going rate" in the community is

the most critical factor in setting the fee rate.           Martin v.

Univ. of S. Ala.. 911 F.2d 604, 610 (11'^'^ Cir. 1990).               The

relevant legal community is the district in which the Court

sits: the Southern District of Georgia, Augusta Division.             See

Knight v. Alabama^ 824 F. Supp. 1022, 1027 n.l (N.D. Ala.

1993) (citing Turner v. Secretary of Air Force^ 944 F.2d 804,

808 (11th Cir. 1991)). Because the Court is itself considered

an expert on hourly rates in the community, it may consult its

own experience in forming an independent judgment.              Loranaer

V. Stierheim, 10 F.3d 776, 781 (11*^*^ Cir. 1994).          Two years

ago, this Court set a reasonable billing rate in the Augusta

market as $300 per hour.      See Plumbers & Steamfitters Local

No. 150 Pension Fund v. Muns Group. Inc., Case No. 1:15-CV-

200, Order of March 27, 2017, Doc. No. 37 (S.D. Ga. Dec. 16,

2015).   This rate did not differentiate between a partner and

an associate but the Court recognizes that years of experience

and skill level are important factors in setting a rate.

     In this case, Husqvarna submits that R. Perry Sentell

III, Esq., a partner in the law firm of Kilpatrick Townsend &

Stockton, LLP, should be compensated at an hourly rate of

$350.    It further submits that its contract attorney. Laurel

P. Landon, Esq., should be compensated at an hourly rate of

$270.     The   Court   observes   that   these   rates   are    a   fair



                                   4
reflection     of    the   Augusta,    Georgia      legal   market       for    the

services rendered in this case and given the considerable

experience     of    these   attorneys       (Mr.   Sentell      has     been    in

practice for 30 years and Ms. Landon has been in practice for

25 years).

        Lodestar


        Upon   the   foregoing,       the   Court       finds    the    lodestar

calculations as follows:


        Sentell:           20.40 hours at $350.00/hour = $7140.00

        Landon:              5.1 hours at $270.00/hour = $1377.00

                                                        TOTAL:         $8517.00

        Conclusion


        Upon the foregoing, the Court will GRANT IN PART the fee

application submitted by Husqvarna on November 20, 2018 (doc.

no. 1105).         More specifically, the Court awards Husqvarna

$8517.00 in attorney's fees and $81.90 in other costs.                          The

Clerk is directed to ENTER JUDGMENT in the amount of $8,598.90

against    Plaintiff       Whitesell    Corporation       and    in     favor    of

Defendant Husqvarna Outdoor Products, Inc.

        ORDER ENTERED at Augusta, Georgia, this _/^}^ay of April,
2019.




                                            J. EmNmL" HALir, CHIEF JUDGE
                                            UNITE)© STATES DISTRICT COURT
                                                 lERN    DISTRICT      OF GEORGIA
